IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-84,648-01 & -02 & -03


                      EX PARTE REED LEWIS ROBERTS, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       CAUSE NOS. 4909-A & 4954-A & 4953-A
             IN THE 216TH DISTRICT COURT FROM KENDALL COUNTY


       Per curiam.

                                           ORDER
       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of aggravated sexual assault and sentenced to eighty years’, ten years’, and eighty years’

imprisonment. The ten year sentence in Cause No. 4954 was ordered to run consecutively to the

eighty year sentences in Cause No. 4909 and Cause No. 4953.

       Applicant contends, among other things, that his counsel rendered ineffective assistance

because counsel failed to timely file notices of appeal.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999); Ex parte

Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). In these circumstances, additional facts are needed.
                                                                                                     2

As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is

the appropriate forum for findings of fact. The trial court shall order counsel to respond to

Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

timely informed counsel that he wanted an appeal, and if so, what actions counsel took to facilitate

that appeal. The trial court shall also make findings as to whether the State would be prejudiced by

Applicant’s delay in presenting this claim under the doctrine of laches. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: March 9, 2016
Do not publish